
	
		III
		112th CONGRESS
		2d Session
		S. RES. 595
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2012
			Ms. Landrieu (for
			 herself, Mr. Inhofe,
			 Mr. Johanns, Mr. Blumenthal, Mr.
			 Grassley, Mr. Graham,
			 Mrs. Murray, Mr. Blunt, Mr. Johnson of
			 South Dakota, Mr. Levin,
			 Mr. Moran, Ms.
			 Murkowski, Mr. Durbin,
			 Mr. Thune, Mr.
			 Kerry, Ms. Klobuchar,
			 Mrs. Hutchison, Mr. Nelson of Nebraska, and
			 Mr. Lautenberg) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			December 5, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing support for the goals of
		  National Adoption Day and National Adoption Month by promoting national
		  awareness of adoption and the children awaiting families, celebrating children
		  and families involved in adoption, and encouraging the people of the United
		  States to secure safety, permanency, and well-being for all
		  children.
	
	
		Whereas there are millions of unparented children in the
			 world, including 400,540 children in the foster care system in the United
			 States, approximately 104,000 of whom are waiting for families to adopt
			 them;
		Whereas 59 percent of the children in foster care in the
			 United States are age 10 or younger;
		Whereas the average length of time a child spends in
			 foster care is approximately 2 years;
		Whereas for many foster children, the wait for a loving
			 family in which they are nurtured, comforted, and protected seems
			 endless;
		Whereas in 2011, nearly 26,000 youth aged
			 out of foster care by reaching adulthood without being placed in a
			 permanent home;
		Whereas every day, loving and nurturing families are
			 strengthened and expanded when committed and dedicated individuals make an
			 important difference in the life of a child through adoption;
		Whereas a 2007 survey conducted by the Dave Thomas
			 Foundation for Adoption demonstrated that though Americans
			 overwhelmingly support the concept of adoption, and in particular foster care
			 adoption . . . foster care adoptions have not increased significantly over the
			 past five years;
		Whereas while 4 in 10 Americans have considered adoption,
			 a majority of Americans have misperceptions about the process of adopting
			 children from foster care and the children who are eligible for
			 adoption;
		Whereas 71 percent of those who have considered adoption
			 consider adopting children from foster care above other forms of
			 adoption;
		Whereas 45 percent of Americans believe that children
			 enter the foster care system because of juvenile delinquency, when in reality
			 the vast majority of children who have entered the foster care system were
			 victims of neglect, abandonment, or abuse;
		Whereas 46 percent of Americans believe that foster care
			 adoption is expensive, when in reality there is no substantial cost for
			 adopting from foster care and financial support is available to adoptive
			 parents after the adoption is finalized;
		Whereas family reunification, kinship care, and domestic
			 and inter-county adoption promote permanency and stability to a far greater
			 degree than long-term institutionalization and long-term, often disrupted
			 foster care;
		Whereas both National Adoption Day and National Adoption
			 Month occur in the month of November;
		Whereas National Adoption Day is a collective national
			 effort to find permanent, loving families for children in the foster care
			 system;
		Whereas since the first National Adoption Day in 2000,
			 nearly 40,000 children have joined forever families during National Adoption
			 Day;
		Whereas in 2011, a total of 365 events were held in 47
			 States and the District of Columbia, finalizing the adoptions of 4,187 children
			 from foster care and celebrating an additional 1,030 adoptions finalized during
			 November or earlier in the year; and
		Whereas the President traditionally issues an annual
			 proclamation to declare the month of November as National Adoption Month, and
			 National Adoption Day is on November 17, 2012: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Adoption Day and National Adoption Month;
			(2)recognizes that
			 every child should have a permanent and loving family; and
			(3)encourages the
			 people of the United States to consider adoption during the month of November
			 and all throughout the year.
			
